DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaaksrud (US 2015/0349917, cited by the applicant).
Re claim 1:	Skaaksrud teaches a wireless tracking device (110a) comprising a processor (400); memory (415, 420); a first wireless communications interface (480) of a first type with a first communication range; a second wireless communications interface (485) of a second type with a second communication range that is longer than the first type; and the wireless tracking device configured to receive, from an external device or server (100), programmatic code executable by the wireless tracking device, wherein the programmatic code, when executed by the processor, causes the wireless tracking device to function as a master node with respect to a second wireless tracking device or ID node (120a) having at least the first communication range (paragraph 0269)(paragraph 0291)(see figs. 1-7; paragraphs 0139-0295).  
Re claim 2:	The wireless tracking device being an adhesive tape node (fig. 76; paragraph 0658).  
Re claim 3:	The external device being a server (100).  
Re claim 4:	The wireless tracking device being a first class of wireless tracking device, the second wireless tracking device being a second class of the wireless tracking device, each of the first class and the second class having different assigned functionality (paragraph 0179).  
Re claim 5:	. (New) The wireless tracking device of claim 1, wherein the programmatic code, when executed by the processor, cause the wireless tracking device to query the second wireless tracking device to obtain information about location of the second wireless tracking device (fig. 15).  
Re claim 6:	Wherein the programmatic code, when executed by the processor, cause the wireless tracking device to query the second wireless tracking device at a scheduled time to obtain information from the second wireless tracking device (fig. 8; paragraph 0301-0304).  
Re claim 7:	The information including one or more of location of the second wireless tracking device, status of the second wireless tracking device, sensor data characterizing ambient conditions of the second wireless tracking device, and parcel condition data related to an asset tracked by the second wireless tracking device (fig. 15, paragraphs 1001, 1213).
Re claim 8:	Wherein the programmatic code, when executed by the processor, cause the wireless tracking device to: receive information from the second wireless tracking device; and process the information to determine statistics associated with the second wireless tracking device (i.e., storing the received data (450) until transferring to the server (100), paragraph 0179).  
Re claim 9:	Wherein the programmatic code, when executed by the processor, cause the wireless tracking device to: receive information from each of the second wireless tracking device and at least one additional tracking device; and process the information to generate aggregated statistics associated with each of the second wireless tracking device and the at least one additional wireless tracking device combined (i.e., storing sensor data (450) after receiving data from sensor data (350), and recorded data includes readings from all ID nodes within the container (210), paragraph 0179, 0221).  
Re claim 10:	Wherein the programmatic code, when executed by the processor, cause the wireless tracking device to: transmit the aggregated statistics to an external device (paragraph 0179).  
Re claim 13:	Skaaksrud teaches a system for wireless tracking comprising a plurality of wireless tracking nodes comprising a master node (110a, 110b, 110c) serving as a first wireless tracking node, having a first wireless communications interface (480) of a first type with a first communication range and a second wireless communications interface (485) of a second type with a second communication range that is longer than the first type; a ID node (120a, 120b, 120c) serving as at least one additional wireless tracking node each having an additional wireless communications interface of the first type; a server (100) in communication with at least the first wireless tracking node; each of the first wireless tracking node and the at least one additional wireless tracking node being assigned, by the server, a position within a hierarchy of levels for monitoring one or more assets (130)(paragraph 0291)(see figs. 1-7; paragraphs 0139-0295).  
Re claim 15:	The first wireless tracking node being a master node (110a) configured to communicate with the at least one additional wireless tracking node (120a) via the first wireless communications interface (480).  
Re claim 16:	The server (100) being in communication with the first wireless tracking node ((110a, 110b, 110c), but not directly with the ID node (120a, 120b, 120c) (fig. 2).
Re claim 17:	The first wireless tracking node configured to receive, using the first wireless communications interface and from the at least one additional wireless tracking node, information from the at least one additional wireless tracking node, and generate one or more statistics based on the information (i.e., storing sensor data (450) after receiving data from sensor data (350), paragraphs 0179, 0221).  
Re claim 18:	The one or more statistics being aggregated statistics based on the information received from more than one of the at least one additional wireless tracking node (i.e., recorded data includes readings from all ID nodes within the container (210), paragraph 0221).  
Re claim 19:	The information including one or more of location of the at least one additional wireless tracking node, status of the at least one additional wireless tracking node, and parcel condition data related to an asset tracked by the at least one additional wireless tracking node (fig. 15, paragraphs 1001, 1213).
Re claim 20:	Wherein the receive occurs at a scheduled time predefined at the first wireless tracking node and the at least one additional wireless tracking node (i.e., a timer (270) to share data for synchronizing with different nodes and/or server, paragraph 0159).  
Re claim 21:	Skaaksrud teaches a wireless node network serving as a network of intelligent nodes comprising a plurality of nodes configured in a hierarchy of a plurality of levels, comprising a ID nodes(120a, 120b, 120c)  serving as a first node at a first level of the plurality of levels; and, a maser nodes (110a, 110b, 110c)  serving as a second node at a second level of the plurality of levels, the second level being lower in the hierarchy than the first level (fig. 2): wherein the second node is configured to receive, from the first node, instructions, and operate according to the instructions (paragraph 0179)(see figs. 1-7; paragraphs 0139-0230).  
Re claim 22:	The ID node (120b) or first node including a first wireless-communication interface (375) of a first type such as Bluetooth and configured to communicate with other intelligent nodes (120c) within a communication range (210) of the first type; and, the master node (110a) or second node including a second wireless-communication interface (480) of the first type such as Bluetooth for communication with the ID node, and a third wireless-communication interface (485) of a second type such as a cellular radio, the second type having longer range of communication than the first type (paragraphs 0154-0230).  


Allowable Subject Matter
Claims 11, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the programmatic code, when executed by the processor, cause the wireless tracking device to configure the second wireless tracking device and at least one additional wireless tracking device according to a global scheduling description language defining a hierarchy of functions and communication schedule for each of the second wireless tracking device and the at least one additional wireless tracking device, and communication within the hierarchy of levels being governed according to a global description language, wherein a master node of the plurality of wireless tracking nodes communicates with slave nodes of the plurality of wireless tracking nodes to distribute respective portions of the global description language relevant to each slave node as set forth in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2876